[Cite as Grande Voiture D'Ohio La Societe Des 40 Hommes Et 8 Chevaux v. Montgomery Cty. Voiture No. 34 La
Societe Des 40 Hommes Et 8 Chevaux, 2020-Ohio-3821.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 GRANDE VOITURE D’OHIO LA                           :
 SOCIETE DES 40 HOMMES ET 8                         :
 CHEVAUX                                            :    Appellate Case No. 28388
                                                    :
         Plaintiff-Appellee                         :    Trial Court Case No. 2018-CV-1457
                                                    :
 v.                                                 :    (Civil Appeal from
                                                    :    Common Pleas Court)
 MONTGOMERY COUNTY VOITURE                          :
 NO. 34 LA SOCIETE DES 40                           :
 HOMMES ET 8 CHEVAUX, et al.

         Defendants-Appellants


                                            ...........

                                            OPINION

                            Rendered on the 24th day of July, 2020.

                                            ...........

KEVIN A. BOWMAN, Atty. Reg. No. 0068223, 130 West Second Street, Suite 900,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

EDWARD J. DOWD, Atty. Reg. No. 0018681 and CHRISTOPHER T. HERMAN, Atty.
Reg. No. 0076894, 8163 Old Yankee Street, Suite C, Dayton, Ohio 45458
      Attorneys for Third-Party Appellee, Voiture Nationale La Societe des Quarante
      Hommes et Huit Chevaux

CHARLES A. CLAYPOOL, Atty. Reg. No. 0020855, 130 West Second Street, Suite 1900,
Dayton, Ohio 45402
      Attorney for Defendants-Appellants

                                            .............
                                                                                          -2-



TUCKER, P.J.

       {¶ 1} Defendant-appellant, Montgomery County Voiture No. 34, La Societe des 40

Hommes et Huit Chevaux (“Voiture No. 34”), 1 and Defendant-appellant, Charles

Simpson, appeal from three decisions entered by the trial court on April 28, 2019, in which

the court granted summary judgment in favor of Plaintiff-appellee, Grande Voiture D’Ohio,

La Societe des 40 Hommes et 8 Chevaux (“GVO”), and Third-party Defendant and

Appellee, Voiture Nationale, La Societe des Quarante Hommes et Huit Chevaux (“Voiture

Nationale”); collectively, the three decisions constitute the court’s final judgment. Simpson

contends that the court erred by entering summary judgment in favor of Appellees on the

complaint because the evidence gave rise to genuine disputes of material fact, and

because Appellees were not entitled to judgment as a matter of law. Simpson and

Voiture No. 34 contend likewise that the court erred by entering summary judgment on

their claims for defamation against Appellees. For the following reasons, the trial court’s

judgment is affirmed.

                            I. Facts and Procedural History

       {¶ 2} This summary is drawn largely from the trial court’s recitation of the facts.

Voiture Nationale was formed by the American Legion in 1920. Originally intended to be


1 Voiture No. 34 was incorporated in 1929 as “Voiture Locale 34, La Societe des 40
Hommes et 8 Chevaux,” and it was designated Entity No. 136677 by the Ohio Secretary
of State. The name was changed to “Huber Heights Veterans Club, Inc.” on July 5, 2019,
and on July 12, 2019, Huber Heights Veterans Club, Inc. registered the fictitious name
“Monatgomery [sic] County Voiture 34, La Societe des 40 Hommes et Huit Chevaux.”
Like the trial court’s caption, the caption of this case does not accurately reflect the name
as it is actually registered, although the caption does accurately reflect the omission of
the accents aigu from the word “société.” GVO and Voiture Nationale likewise omit the
accents.
                                                                                          -3-


an elite membership group for leaders of the American Legion, Voiture Nationale derives

its name from the railway boxcars, called “voitures” in French, that were used to transport

American troops in France to the front lines during World War I. Each boxcar bore a sign

reading “40 Hommes/8 Chevaux,” meaning that it had a capacity of 40 men and 8 horses.

The group consists of the national organization, state-level organizations and local-level

organizations.

       {¶ 3} Although it was formed by the American Legion, Voiture Nationale

dissociated itself in 1960, and in 2008, membership in the American Legion ceased to be

a prerequisite for membership in Voiture Nationale. GVO is the state-level organization

for Ohio, and Voiture No. 34 is the local-level organization for Montgomery County.

       {¶ 4} Voiture Nationale is governed by a constitution and by-laws. GVO has a

constitution of its own and a set of financial guidelines that were approved by Voiture

Nationale. Similarly, Voiture No. 34 has a charter and a constitution, which were also

approved by the national organization; the charter states, among other things, that Voiture

No. 34 “acknowledges irrevocable jurisdiction and declares itself to be in all things subject

to the Constitution of La Societe des 40 Hommes et 8 Chevaux and of the Grande Voiture

of [sic] Ohio and the rules, regulations, orders, and laws promulgated in pursuance

thereof * * *.” Stipulation of the Parties, Ex. A, Jan. 21, 2019. Voiture No. 34, however,

denies that it is subject to the terms of the charter.

       {¶ 5} The group’s national constitution allows “but one form of membership * * *,

namely, active membership,” which is open only to “honorably discharged U.S. military

personnel and active duty U.S. military” personnel, and it expressly prohibits any other

form of membership. GVO’s Motion for Summary Judgment on Defendants’ Claims for
                                                                                         -4-


Defamation, Ex. 3, Dec. 4, 2018.          Comparable provisions are included in the

constitutions enacted by GVO and Voiture No. 34.

       {¶ 6} Nevertheless, at some point between 1991 and 2017, Voiture No. 34 began

issuing so-called “auxiliary memberships” that were open to the spouses, widows and

children of members and veterans.2 See Deposition of Charles Simpson 52:14-54:3,

Dec. 28, 2018. In addition, Voiture No. 34 issued auxiliary membership cards stating

that auxiliary members were members of Voiture Nationale, notwithstanding Voiture No.

34’s non-payment of dues to GVO and Voiture Nationale.

       {¶ 7} GVO afterward initiated internal disciplinary proceedings against Simpson

and Voiture No. 34. GVO found Simpson guilty of all charges on or about October 21,

2017, and as a result, GVO permanently expelled Simpson from the group for life and

demanded that he return any of the group’s records in his possession for the purpose of

an audit.   See Deposition of Charles Simpson, Exs. B-D.         As well, GVO instructed

Voiture No. 34 to convene a special meeting of its membership. GVO communicated its

decision to Simpson and Voiture No. 34.

       {¶ 8} Voiture No. 34 then prohibited GVO officials from entering onto its real

property, indicating that it would charge anybody who violated the prohibition with criminal

trespass.   See GVO’s Motion for Summary Judgment on Defendants’ Claims for

Defamation, Ex. 5. A member of Voiture No. 34, however, filed a criminal trespass

complaint against Simpson with the Huber Heights police.           Deposition of Charles



2Simpson testified during his deposition that “the requirement for an auxiliary is that they
be the spouse, widow, son, [or] daughter of a * * * member, but they can [also] be the
daughter of a veteran.” Deposition of Charles Simpson 54:22-56:23, Dec. 28, 2018.
                                                                                           -5-


Simpson, Ex. E.

       {¶ 9} The disagreement having become an impasse, GVO filed a complaint on

March 30, 2018, naming Voiture No. 34 and Simpson as defendants. GVO sought

declaratory judgment, injunctive relief, and an order for an accounting.          Appellants

responded with a counterclaim for defamation against GVO and a third-party complaint

for defamation against Voiture Nationale. Appellees moved for summary judgment on

their complaint and Appellants’ claims for defamation, and on April 28, 2019, the trial court

sustained Appellees’ motions and overruled Appellants’ motions.

       {¶ 10} Voiture No. 34 filed a petition for bankruptcy in the United States District

Court for the Southern District of Ohio on May 7, 2019, and one day later, Simpson and

Voiture No. 34 filed notices of appeal from the trial court’s decisions. On May 16, 2019,

GVO filed a motion to dismiss the appeal on the basis that the filing of the bankruptcy

petition “effected an automatic stay of all actions against the petitioner,” in which Voiture

Nationale joined. In a decision entered on January 24, 2020, this court sustained the

motion in part, dismissing Voiture No. 34’s appeal as it related to the trial court’s entry of

summary judgment on the complaint. The matter has since been fully briefed by the

parties.

                                        II. Analysis

       {¶ 11} Together, Appellants raise three assignments of error, all of which relate to

the trial court’s entry of summary judgment. Under Civ.R. 56, summary judgment is

proper only where: (1) a case presents no genuine dispute as to any material fact; (2) the

moving party is entitled to judgment as a matter of law; and (3) construing the evidence

most strongly in favor of the non-moving party, reasonable minds can reach only one
                                                                                        -6-


conclusion, which is adverse to the non-moving party.             Harless v. Willis Day

Warehousing Co., 54 Ohio St. 2d 64, 66, 375 N.E.2d 46 (1978); Dalzell v. Rudy Mosketti,

L.L.C., 2d Dist. Clark No. 2015-CA-93, 2016-Ohio-3197, ¶ 5, citing Zivich v. Mentor

Soccer Club, Inc., 82 Ohio St. 3d 367, 369-370, 696 N.E.2d 201 (1998). The substantive

law of the claim or claims being litigated determines whether a fact is “material.” Herres

v. Millwood Homeowners Assn., Inc., 2d Dist. Montgomery No. 23552, 2010-Ohio-3533,

¶ 21, citing Hoyt, Inc. v. Gordon & Assocs., Inc., 104 Ohio App. 3d 598, 603, 662 N.E.2d
1088 (8th Dist.1995).

      {¶ 12} Initially, the movant bears the burden of establishing the absence of any

genuine dispute of material fact, relying only on evidence of the kinds listed in Civ.R.

56(C). Dalzell at ¶ 5, citing Dresher v. Burt, 75 Ohio St. 3d 280, 292-293, 662 N.E.2d 264

(1996). If the movant meets its burden, then the non-moving party bears a reciprocal

burden to establish, as set forth in Civ.R. 56(E), that the case presents one or more

genuine issues of fact to be tried. Id. at ¶ 6. The non-moving party may not rely merely

on the allegations or denials offered in the pleadings, but like the movant, “must be able

to point to evidentiary materials of the type[s] listed in Civ.R. 56(C).” Dresher at 293,

quoting Civ.R. 56(E); Dalzell at ¶ 6. On appeal, a trial court’s ruling on a motion for

summary judgment is reviewed de novo. Dalzell at ¶ 6, citing Schroeder v. Henness, 2d

Dist. Miami No. 2012 CA 18, 2013-Ohio-2767, ¶ 42.

      {¶ 13} For his first assignment of error, Simpson contends that:

             THE COURT ERRED IN GRANTING PLAINTIFF’S MOTION FOR

      SUMMARY JUDGMENT ON THE COMPLAINT[.]

      {¶ 14} The trial court held that Voiture No. 34 “is bound by the constitutions of the
                                                                                             -7-


[national, state and local levels] of the organization * * *, and the other rules promulgated”

by Voiture Nationale and GVO. Decision, Order and Entry Sustaining Plaintiff’s Motion

for Summary Judgment on the Complaint 15, Apr. 28, 2019. Although Voiture No. 34

has not perfected an appeal on its own behalf from the court’s judgment, Simpson argues

that the judgment should be reversed for a number of reasons. Brief of Charles Simpson

10-15. GVO argues, in response, that Simpson lacks standing to appeal on behalf of

Voiture No. 34. Brief of GVO 8-9. Voiture Nationale has not addressed the issue, and

Simpson has not submitted a reply to GVO’s brief. Brief of Voiture Nationale 8-14.

Regarding the judgment as it applies to Simpson himself, Simpson argues that the

judgment should be reversed because the court failed to comply with R.C. 2727.02 and

Civ.R. 65. See Brief of Charles Simpson 12-13.

       {¶ 15} Standing “is * * * a jurisdictional requirement” inasmuch as a prospective

party’s “lack of standing vitiates the party’s ability to invoke the jurisdiction of a court” to

hear an action. (Citations omitted.) Bank of Am., N.A. v. Kuchta, 141 Ohio St. 3d 75,

2014-Ohio-4275, 21 N.E.3d 1040, ¶ 22. To have standing, a party must “ ‘assert [his]

own rights, not the [rights] of third parties,’ ” and concomitantly, a party generally “does

not have standing to prosecute an appeal in order to protect the rights of * * * third

part[ies].” (Citation omitted.). Util. Serv. Partners, Inc. v. Pub. Util. Comm., 124 Ohio

St.3d 284, 2009-Ohio-6764, 921 N.E.2d 1038, ¶ 49, quoting City of N. Canton v. City of

Canton, 114 Ohio St. 3d 253, 2007-Ohio-4005, 871 N.E.2d 586, ¶ 14; UBS Fin. Servs.,

Inc. v. Lacava, 8th Dist. Cuyahoga No. 106256, 2018-Ohio-3165, ¶ 42. Third-party

standing—that is, standing to litigate on behalf of a third party—is disfavored, but an

exception may apply in a case in which a litigant “(i) suffers [his] own injury in fact, (ii)
                                                                                           -8-


possesses a sufficiently ‘ “close” relationship with [the third party, who] possesses the

right [or rights at stake in the litigation],’ and (iii) shows some ‘hindrance’ that stands in

the way of the [third party] seeking relief” for itself. City of E. Liverpool v. Columbiana

Cty. Budget Comm., 114 Ohio St. 3d 133, 2007-Ohio-3759, 870 N.E.2d 705, ¶ 22, quoting

Kowalski v. Tesmer, 543 U.S. 125, 129-130, 125 S. Ct. 564, 160 L. Ed. 2d 519 (2004).

       {¶ 16} Here, Simpson argues that the trial court erred by entering summary

judgment in favor of Appellees on their complaint, because Voiture No. 34 “is no longer a

local [chapter] of the [national] organization.”    Brief of Charles Simpson 10-12.       He

posits that Voiture No. 34 was “established [in 1920] as an independent local [chapter of]

the American Legion,” and because 36 U.S.C. 21704(5) states that the American Legion

“may not control or otherwise influence the specific activities and conduct of [its] local

chapters,” the “independence of Voiture [No.] 34 as a separate entity [with respect to GVO

and Voiture Nationale] was firmly established in 1929[,] when it was incorporated under

the laws of the State of Ohio.” Brief of Charles Simpson 14. He characterizes the

relationship between GVO and Voiture No. 34 after 1929 as “a joint venture for the

enrollment of members and the collection of money for dues,” which “is legally classified

as a partnership.” See id. at 11.

       {¶ 17} Simpson argues further that the trial court contravened R.C. 2721.02, which

states that “courts of record may declare rights, status, and other legal relations,” because

the court granted injunctive relief to Appellees without “consider[ing] the universal and

ever present right of every party to an agreement to cancel, rescind or reject” the

agreement; in other words, Simpson maintains that Appellees had no right to injunctive

relief because Voiture No. 34 dissociated itself from GVO and Voiture Nationale. Brief
                                                                                         -9-


of Charles Simpson 12. Additionally, Simpson argues that the injunctions issued by the

court are invalid because the court did not first hold a hearing, in violation of the

requirements of R.C. 2727.02 and Civ.R 65, and because the injunctions “are all vague

and indefinite * * * as to whom and what they are directed.”3 Id. at 12-13.

       {¶ 18} In our decision of January 24, 2020, we held that we lacked “jurisdiction to

consider [Voiture No. 34]’s notice of appeal from the [trial court’s decision of] April 28,

2019,” in which the court “grant[ed] * * * summary judgment [in favor of GVO] on [the]

complaint,” because Voiture No. 34 filed its notice of appeal on May 8, 2019, one day

after it had filed a bankruptcy petition in the United States Bankruptcy Court for the

Southern District of Ohio. Decision and Entry 2 and 5, Jan. 24, 2020. Given that Voiture

No. 34 filed the notice of appeal during the pendency of the automatic stay occasioned

by its bankruptcy petition, we determined that the notice of appeal “was a nullity.” Id. at

15-16. As a result, the trial court’s decision of April 28, 2019, is now res judicata with

respect to Voiture No. 34.

       {¶ 19} Simpson, for his part, lacks standing to appeal the decision on Voiture No.

34’s behalf. See Util. Serv. Partners, Inc., 124 Ohio St. 3d 284, 2009-Ohio-6764, 921



3 Simpson faults the court, too, for failing to “consider the fact that the ‘County Voiture’
does not own any real property.” Brief of Charles Simpson 13. In its decision sustaining
GVO’s motion for summary judgment, the court referred to Simpson and Voiture No. 34
collectively as “ ‘County Voiture,’ ” and it ordered that “Defendants [be] prohibited from
selling, transferring, or otherwise alienating the real property of the County Voiture.”
Decision, Order and Entry Sustaining Plaintiff’s Motion for Summary Judgment on the
Complaint 1 and 16. The context clarifies that in issuing this order, the court intended to
refer to the real property of Voiture No. 34, because any real property owned by Simpson
himself was not involved in the action, but Simpson’s criticism on this point superficially
appears to be warranted. Simpson acknowledges that Voiture No. 34 owns the real
property in question. Brief of Charles Simpson 6-7 and 15.
                                                                                             -10-


N.E.2d 1038, at ¶ 49; Columbiana Cty. Budget Comm., 114 Ohio St. 3d 133, 2007-Ohio-

3759, 870 N.E.2d 705, at ¶ 22. Even assuming for sake of analysis that Simpson could

show he has suffered an “injury in fact” as a consequence of the decision, and further

assuming that he could show his former membership in Voiture No. 34 constituted a

sufficiently close relationship, Simpson cannot demonstrate that Voiture No. 34 was

prevented by “some ‘hindrance’ ” from seeking relief for itself. See Columbiana Cty.

Budget Comm. at ¶ 22. Voiture No. 34 appeared in the action below, was represented

by counsel and offered a defense, and could have filed a notice of appeal before seeking

bankruptcy protection or after its bankruptcy petition was dismissed. Although Voiture

No. 34 did not file a valid, timely notice of appeal, its failure to perfect an appeal is not a

“hindrance” such that Simpson can establish third-party standing to prosecute an appeal

on its behalf. See, e.g., Util. Serv. Partners, Inc. at ¶ 52; Columbiana Cty. Budget Comm.

at ¶ 22; Riverside v. State, 2d Dist. Montgomery No. 26024, 2014-Ohio-1974, ¶ 23-28.

A holding to the contrary would effectively allow Voiture No. 34 to circumvent the Rules

of Appellate Procedure.

       {¶ 20} To the extent that the injunctive relief granted by the trial court in its decision

of April 28, 2019, applies to Simpson personally, we hold that he has not demonstrated

either that the court failed to comply with R.C. 2727.02 and Civ.R. 65 by issuing

injunctions without first holding a hearing, or that the court’s orders were “vague and

indefinite.” Brief of Charles Simpson 13. Under R.C. 2727.02 and Civ.R. 65, the court

was not required to hold a hearing before it granted the injunctive relief sought by GVO,

and the court’s orders appear to be specific and readily understandable. See, e.g., R.C.

2727.02 (imposing no requirement that a court hold a hearing before issuing an
                                                                                         -11-


injunction); Danziger v. Rieman, 6th Dist. Sandusky No. S-19-021, 2020-Ohio-216, ¶ 19

(noting that “except where a temporary restraining order has been issued, Civ.R. 65 does

not expressly require a hearing”). Simpson’s first assignment of error is overruled.

       {¶ 21} In Simpson’s second assignment of error, and in Voiture No. 34’s single

assignment of error, Appellants contend that:

              THE COURT ERRED IN GRANTING THE MOTIONS OF

       PLAINTIFF AND THE THIRD PARTY DEFENDANT FOR SUMMARY

       JUDGMENT ON DEFENDANT’S COUNTERCLAIM AND THIRD PARTY

       COMPLAINT[.]

       {¶ 22} Appellants argue that the trial court improperly entered summary judgment

in favor of GVO and Voiture Nationale on Appellants’ claims for defamation, because the

record presented genuinely disputed questions of material fact, and even otherwise,

because GVO and Voiture Nationale were not entitled to judgment as a matter of law.

See Brief of Charles Simpson 16-18; Brief of Voiture No. 34 10-11. Defamation is a

“publication [of a falsehood that] caus[es] injury to a person’s reputation”; exposes the

person “to public hatred, contempt, ridicule, shame or disgrace”; or “affect[s] [the person]

adversely in [the person’s] trade or business.”         (Citations omitted.)    Matalka v.

Lagemann, 21 Ohio App. 3d 134, 136, 486 N.E.2d 1220 (10th Dist.1985). To prevail on

a claim of defamation, a plaintiff must prove that: (1) “the defendant made a false

statement of fact”; (2) the “statement was defamatory” per se or per quod; (3) the

statement was published; (4) the plaintiff was damaged; and (5) “the defendant acted with

the required degree of fault.” (Citation omitted.) Matikas v. Univ. of Dayton, 152 Ohio

App.3d 514, 2003-Ohio-1852, 788 N.E.2d 1108, ¶ 27. A statement that satisfies the
                                                                                          -12-


definition of defamation on its face is defamatory per se, whereas a statement of which

the defamatory import depends on “interpretation or innuendo” is defamatory per quod.

See Gosden v. Louis, 116 Ohio App. 3d 195, 206, 687 N.E.2d 481 (9th Dist.1996).

       {¶ 23} In cases of defamation per se, “damages and fault are generally presumed.”

(Citations omitted.) Sullins v. Raycom Media, Inc., 2013-Ohio-3530, 996 N.E.2d 553,

¶ 17 (8th Dist.). In cases of defamation per quod, on the other hand, damages must be

proven, and the assessment of the defendant’s degree of fault depends on the plaintiff’s

“classification in the context of [the] action.”    Kassouf v. Cleveland Magazine City

Magazines, 142 Ohio App. 3d 413, 420, 755 N.E.2d 976 (11th Dist.2001). There “are

four classifications into which a plaintiff [in a] defamation [action] may fall: (1) a private

person; (2) a public official; (3) a public figure; and (4) a limited purpose public figure.”

Talley v. WHIO TV 7, 131 Ohio App. 3d 164, 169, 722 N.E.2d 103 (2d Dist.1998). To

recover, a plaintiff classified as a private person must prove that the “defendant acted

negligently in publishing” any allegedly defamatory statements. (Citation omitted.) Id.

       {¶ 24} In the case at hand, the trial court found that Voiture No. 34 is a private

entity and held that the purportedly defamatory statements to which Appellants object

were true, protected by a qualified privilege, or both. See Decision, Order and Entry

Sustaining Voiture Nationale’s Motion for Summary Judgment 8-11; Decision, Order and

Entry Sustaining GVO’s Motion for Summary Judgment 7-12. Appellants argue that the

court erred by entering judgment under Civ.R. 56 on their claims for defamation because

“issues of privilege and publication * * * [were] contested and should have been decided

by a jury.” Brief of Charles Simpson 16; Brief of Voiture No. 34 11.

       {¶ 25} Appellants’ argument lacks merit. Whether “a privilege exists as a defense
                                                                                          -13-


to * * * alleged defamation” is a determination “for [a] trial court [to make] as a matter of

law.” Worrell v. Multipress, Inc., 45 Ohio St. 3d 241, 249, 543 N.E.2d 1277 (1989); Sears

v. Kaiser, 2d Dist. Greene No. 2011-CA-40, 2012-Ohio-1777, ¶ 20, citing Shepard v.

Griffin Servs., Inc., 2d Dist. Montgomery No. 19032, 2002-Ohio-2283, ¶ 45. As the trial

court in this case noted, a “fraternal or social organization generally retains a qualified

privilege * * * to report internal problems or conflicts within the organization to its

members.” (Citations omitted.) McPeek v. Leetonia Italian-Am. Club, 2007-Ohio-7218,

882 N.E.2d 450, ¶ 10 (7th Dist.); Decision, Order and Entry Sustaining Voiture Nationale’s

Motion for Summary Judgment 8-9, citing McPeek at ¶ 10; Decision, Order and Entry

Sustaining GVO’s Motion for Summary Judgment 7-8, citing McPeek at ¶ 10. To “defeat

the qualified privilege, ‘there must be a showing that [any allegedly defamatory

statements] were made with actual malice,’ ” i.e., “with knowledge of [the statements’]

falsity or with reckless disregard of whether [the statements] were false or not.” McPeek

at ¶ 10, quoting Evely v. Carlon Co., Div. of Indian Head, Inc., 4 Ohio St. 3d 163, 165, 447
N.E.2d 1290 (1983); Sullins at ¶ 20. Similarly, the truth of any allegedly defamatory

statements is “an absolute defense to a [claim of] defamation.” Stohlmann v. WJW TV,

Inc., 8th Dist. Cuyahoga No. 86491, 2006-Ohio-6408, ¶ 13.

       {¶ 26} The trial court found that the statements at issue in this case concerned

problems within the organization, and that Appellants produced no summary judgment

evidence showing that the statements were published to anybody outside of the

organization’s membership, apart from publication to law enforcement officers and

publication in the context of litigation; as well, the court found that Appellants produced

no summary judgment evidence showing that any statements at all were published by
                                                                                       -14-


Voiture Nationale. Decision, Order and Entry Sustaining GVO’s Motion for Summary

Judgment 11-12; Decision, Order and Entry Sustaining Voiture Nationale’s Motion for

Summary Judgment 10. Furthermore, the court found that Appellants “submitted no

evidence showing that any [of] the allegedly defamatory statements were false.”

Decision, Order and Entry Sustaining GVO’s Motion for Summary Judgment 10-11.

      {¶ 27} Having conducted an independent review of the record, we concur with the

trial court’s findings.    Appellants produced no summary judgment evidence

demonstrating that Appellees published any allegedly defamatory statements that were

unrelated to internal problems; that Appellees published any allegedly defamatory

statements to persons outside the membership of the national, state and local

organizations—apart from publication to law enforcement officers, other litigants and

court personnel; or that any of the allegedly defamatory statements were false.

Consequently, we hold that the statements were protected by a qualified privilege.

McPeek at ¶ 10. Absent any evidence that the statements were false, we hold further

that the statements were also protected by an absolute privilege. Stohlmann at ¶ 13.

Simpson’s second assignment of error and Voiture No. 34’s single assignment of error

are overruled.

                                     III. Conclusion

      {¶ 28} Simpson lacks standing to appeal on behalf of Voiture No. 34 from the trial

court’s entry of summary judgment in favor of Appellees on their complaint for declaratory

judgment and injunctive relief, and as the judgment relates to Simpson himself, Simpson

has not shown that the court erred.      Moreover, with respect to the court’s entry of

summary judgment in favor of Appellees on Appellants’ claims for defamation, the court
                                                                                     -15-


did not err because the allegedly defamatory statements were protected by a qualified

privilege, an absolute privilege, or both. Therefore, the court’s decisions of April 28,

2019, which collectively constitute the court’s final judgment, are affirmed.



                                     .............



FROELICH, J. and WELBAUM, J., concur.



Copies sent to:

Kevin A. Bowman
Edward J. Dowd
Christopher T. Herman
Charles A. Claypool
Hon. Gerald Parker